Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/13/2021 has been received; Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (USPN 5,345,638) in view of Dua (US 2012/0159813) and Zavala (US 2014/0338226).

Regarding Claim 2, the combination of Nishida, Dua and Zavala disclose a sewn portion in which the first line and the second line are sewn (Nishida, Col.5, lines 3-13 & Dua, Para. 40-41).  
Regarding Claim 3, Nishida discloses a shoe upper manufacturing method of knitting a shoe upper (Figures 4, Col. 1, lines 60-68, “knitted type”) with a sole cover (29.1/29.2) configured to cover a sole portion of a wearer (Col. 5, lines 3-13), and an instep cover (instep, see annotated Figure 4 below) configured to cover a portion on an instep side of the wearer (Figures 3 & 4), forming a foot insertion opening (Figures 3 & 4), the shoe upper including: a heel knitted fabric (heel, see annotated Figure 4 below) that has a dimension from a heel-side portion (knitting end portion, see annotated Figure 4 below) of the foot insertion opening to a heel-side portion (set up, see annotated Figure 4 below) of the sole cover, and is configured to wrap around a portion ranging from an Achilles tendon to an heel of the wearer (Figures 3 & 4); and a body knitted fabric (Figures 3 & 4) that is a portion other than the heel knitted fabric, the method comprising: a step a of knitting the heel knitted fabric (Col. 1, lines 60-68, Figures 3 & 4); a step p of starting knitting a left portion of the body knitted fabric that follows aNational Stage Entry of PCT/JP2016/066676 left edge portion (29.1, Figure 4), in a knitting width direction, of the heel knitted fabric, and starting knitting a right portion of the body knitted fabric that follows a right edge portion (29.2, Figure 3), in the knitting width direction, of the heel knitted fabric; and forming a tapered toe side of the body knitted fabric (Figures 3 & 4); wherein in the step y, a knitting width of the left portion and a knitting width of the right portion are adjusted so that a left edge portion in the knitting width direction of the left portion and a right edge portion in the knitting width direction of the right portion are in a straight line when, after knitting the shoe upper is complete (Col. 5, lines 3-13), and the left portion and the right portion of the body knitted fabric are laid on each other in a thickness direction (Col. 5, lines 3-13).  Nishida does not specifically disclose using a flat knitting machine provided with at least a pair of a front and a back needle bed, a step y of knitting the left portion and the right portion in a state in which they are lined up side by side on the needle beds and a step 5 of joining a left curved edge portion formed on the toe side of the left portion and a right curved edge portion formed on the toe side of the right portion sequentially from a boundary between the left and right curved edge portions, the heel knitted fabric is folded into two portions at a center in its knitting width direction. However, Dua discloses using a flat knitting machine provided with at least a pair of a front and a back needle bed (Para. 45, 57 & 62), a step y of knitting a left portion and a right portion in a state in which they are lined up side by side on the needle beds (Figures 8) and a step 5 of joining a left curved edge portion formed on the toe side of the left portion and a right curved edge portion formed on the toe side of the right portion sequentially from a boundary between the left and right curved edge portions (Figure 5) a heel knitted fabric is folded into two portions at a center in its knitting width direction (Figure 5). It would have been obvious to one of ordinary skill in the art to modify Nishida to include to use a flat knit machine with portions of the sole being connected as claimed, as taught by Dua, in order to provide a fully covered shoe upper with minimal effects on comfort. Nishida does not specifically disclose a step a of knitting the heel knitted fabric whose set up portion is wider than its knitting end portion. However, Zavala disclose a heel knitted fabric (152, Para. 43) that is knitted so that its set up portion (160) is wider than its knitting end portion (132). It would have been obvious to one of ordinary skill in the art to modify the heel knitted fabric of Nishida, to have a wider set up portion than knitting end portion in order to fully protect and provide desired physical properties to the Achilles tendon of a wearer.  
Regarding Claim 4, the combination of Nishida, Dua and Zavala disclose in the step a, after the set up portion of the heel knitted fabric is knitted, inside widening is performed at least two positions with a central portion in the knitting width direction interposed therebetween to increase a knitting width of the heel knitted fabric (Dua, Figures 5 & 8, Zavala, Figures 1-9). National Stage Entry of PCT/JP2016/066676
Regarding Claims 5 & 6, the combination of Nishida, Dua and Zavala disclose the step 5 is followed by a step s of joining by sewing a first line (Nishida, line 1, see annotated Figure 3 below) obtained by bringing a left edge portion and a right edge portion (Nishida, Col. 5, lines 3-13), in the knitting width direction, of the body knitted fabric into butting contact with each other (Nishida, Figure 4, Col. 5, lines 3-13), and a second line (line 2, see annotated Figure 4 below) obtained by folding the set up portion of the heel knitted fabric into two portions (two portions, see annotated Figure 4 below) so that the two portions butt against each other (Nishida, Figures 3 & 4).  


    PNG
    media_image1.png
    899
    774
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the current invention has no sewn portions between the two knitted fabrics, 10 & 11. The cited prior art there are sewn portions between the instep cover and the sole cover and the knitted fabric is cut to obtain shape of the shoe upper.
Examiner respectfully disagrees. Currently the claims do not clarify the structure of the knitted fabric to have no other sewn portions, to not be cut or to be a unitary knitted fabric. Applicant should clarify the structure in the claims to represented what is presented in the specification and drawings. At the moment, the claims describe portions and parts of a shoe upper. There is little clarification to the knitted fabrics being a continuous unitary panel having limited sewn portions.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732